DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A certified English translation of the foreign priority document has not been received and may result in no benefit being accorded for the non-English application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Velasquez et al. (US 2017/0121746), teach a method of making nicotinamide riboside, wherein nicotinamide riboside can be any ionic form of nicotinamide riboside, any salt of nicotinamide riboside, or mixtures thereof (Abstract and [0129]). Velasquez et al. teach wherein non-limiting salts of nicotinamide riboside are, for example, organic acid salts (e.g., maleates, citrates, malates, formats, succinates, acetates and tartrates) ([0129]). However, Velasquez et al. do not teach a molar ratio of NR to the organic acid, as required by all claims. One of ordinary skill would assume that it would be a 1:1 molar ratio based on the structure of NR, 
    PNG
    media_image1.png
    211
    219
    media_image1.png
    Greyscale
, and the prior art is free of any teaching or suggestion of modifying the molar ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617